Citation Nr: 0406610	
Decision Date: 03/12/04    Archive Date: 03/19/04

DOCKET NO.  03-12 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
evaluation for bilateral hearing loss. 

2.  Entitlement to an increased (compensable) disability 
evaluation for right knee chondromalacia.

3.  Entitlement to an increased (compensable) disability 
evaluation for left knee chondromalacia.

4.  Entitlement to service connection for tremors, muscle 
spasm and extremity numbness, to include as due to 
undiagnosed illness.

5.  Entitlement to service connection for severe joint and 
muscle pain, including of the bilateral ankles and left 
shoulder, to include as due to undiagnosed illness.  




ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to 
January 1993.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2002 rating decision of the 
Reno, Nevada, Department of Veterans Affairs (VA) Regional 
Office (RO).  This appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.  


REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  In effect, this new legislation 
eliminates the requirement under the old 38 U.S.C.A. 
§ 5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

Under the VCAA, VA's duty to notify and assist has been 
significantly expanded in the following areas.  First, VA has 
a duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2002); See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2003).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

Additional action is required by the RO in order to fulfill 
the duties set forth in the VCAA.  The veteran has not been 
provided appropriate notice pursuant to the VCAA.  Moreover, 
the pertinent law and regulations setting forth the duties 
and responsibilities under the VCAA have not been provided to 
the veteran.  The statement of the case (SOC) issued in 
February 2003 does not contain reference to these statues and 
regulations.  Thus, further action is required.  

Additionally, in his substantive appeal submitted in April 
2003, the veteran indicated that his physical condition had 
continued to worsen and that his condition was worse than the 
most current medical evidence reflects.  Under these 
circumstances, additional medical evidence could be helpful 
in determining the current level of service-connected 
disability.  Furthermore, the veteran's two undiagnosed 
illness claims were denied because the illnesses claimed 
neither arose in service nor were manifested to a compensable 
degree within the appropriate time period following service.  
See 38 C.F.R. § 3.317 (2003).  As the window of time for the 
undiagnosed illnesses to manifest has not closed, and, 
considering the veteran's most recent statements, additional 
development could also be helpful regarding these two issues.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Provide the veteran appropriate 
notification under the VCAA.  Such notice 
should 1) inform him about the information 
and evidence not of record that is 
necessary to substantiate the claims; 2) 
inform him about the information and 
evidence that VA will seek to obtain on 
his behalf; 3) inform him about the 
information or evidence that he is 
expected to provide; and 4) request or 
tell him to provide any evidence in his 
possession that pertains to the claims.

2.  Ask the veteran to identify all 
medical care providers that have recently 
treated him for hearing loss and 
chondromalacia of the knees, as well as 
all medical care providers that have 
treated him for tremors, muscle spasm, 
extremity numbness and joint and muscle 
pain (including of the ankles and left 
shoulder) since his separation from 
service.  Obtain all relevant records 
identified by the veteran.

3.  After obtaining as many of the above 
records as possible, afford the veteran an 
appropriate VA examination of both knees.  
The examiner should be provided a copy of 
this remand together with the veteran's 
entire claims folder, and the examiner is 
asked to indicate that he or she has 
reviewed the claims folder.  All necessary 
tests, including X-rays if indicated, 
should be conducted, and the examiner 
should review the results of any testing 
prior to completion of the report.

The examiner should identify all residuals 
attributable to the veteran's service-
connected left and right knee 
chondromalacia.  

The examiner should report the range of 
motion measurements for the knees in 
degrees, and should also indicate what 
would be the normal range of motion.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to any 
of the following should be addressed: (1) 
pain on use, including during flare-ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the left or right 
knee is used repeatedly.  All limitation 
of function must be identified.   If there 
is no pain, no limitation of motion and/or 
no limitation of function, such facts must 
be noted in the report.

The examiner should also state whether 
there is any evidence of ankylosis or 
recurrent subluxation or lateral 
instability of the left or right knee, and 
if so, to what extent.  

Any indications that the veteran's 
complaints of pain or other symptomatology 
are not in accord with physical findings 
on examination should be directly 
addressed and discussed in the examination 
report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

4.  Schedule the veteran for a VA 
examination by a state-licensed 
audiologist that includes controlled 
speech discrimination (Maryland CNC) and a 
puretone audiometry test.  The examination 
must be conducted without the use of 
hearing aids.  The examiner should be 
provided a copy of this remand together 
with the veteran's entire claims folder, 
and the examiner is asked to indicate that 
he or she has reviewed the claims folder.  

5.  Afford the veteran an appropriate VA 
examination to determine the exact nature 
of any current disability manifested by 
tremors, muscle spasm, and extremity 
numbness.  The claims folder and a copy of 
this remand are to be made available to 
the examiner prior to the examination, and 
the examiner is asked to indicate that he 
or she has reviewed the claims folder. 

The examiner should render diagnoses of 
all current disabilities manifested by 
tremors, muscle spasm, and extremity 
numbness.  The examiner should 
specifically indicate whether or not 
tremors, muscle spasm, and extremity 
numbness are symptoms of a diagnosed 
disability or are attributable to an 
undiagnosed illness.  All necessary tests 
in order to determine the correct 
diagnoses as determined by the examiner 
are to be done.  If no such disorders are 
found, the examiner should so state. 

If there are any objective indications of 
tremors, muscle spasm, and extremity 
numbness that cannot be attributed to any 
organic or psychological cause, the 
examiner should so state.  The examiner 
should identify any abnormal symptoms, 
abnormal physical finding, and abnormal 
laboratory test results that cannot be 
attributed to a known clinical diagnosis.  

The examiner should also render an opinion 
concerning the date of onset and etiology 
of any current disability manifested by 
tremors, muscle spasm, and extremity 
numbness.  Is it as least as likely as not 
that any current disability manifested by 
tremors, muscle spasm, and extremity 
numbness was incurred during service 
and/or is related to an in-service disease 
or injury, i.e., the in-service complaints 
of leg cramps?

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusions.

6.  Afford the veteran an appropriate VA 
examination in order to determine the 
exact nature of any current disability 
manifested by joint and muscle pain, 
including of the ankles and left shoulder.  
The claims folder and a copy of this 
remand are to be made available to the 
examiner prior to the examination, and the 
examiner is asked to indicate that he or 
she has reviewed the claims folder. 

The examiner should render diagnoses of 
all current disabilities manifested by 
joint and muscle pain, including of the 
ankles and left shoulder.  The examiner 
should specifically indicate whether or 
not joint and muscle pain, including of 
the ankles and left shoulder, are symptoms 
of a diagnosed disability or are 
attributable to an undiagnosed illness.  
All necessary tests in order to determine 
the correct diagnoses as determined by the 
examiner are to be done.  If no such 
disorders are found, the examiner should 
so state. 

If there are any objective indications of 
joint and muscle pain, including of the 
ankles and left shoulder, that cannot be 
attributed to any organic or psychological 
cause, the examiner should so state.  The 
examiner should identify any abnormal 
symptoms, abnormal physical finding, and 
abnormal laboratory test results that 
cannot be attributed to a known clinical 
diagnosis.  

The examiner should also render an opinion 
concerning the date of onset and etiology 
of any current disability manifested by 
joint and muscle pain, including of the 
ankles and left shoulder.  Is it as least 
as likely as not that any current 
disability manifested joint and muscle 
pain, including of the ankles and left 
shoulder, was incurred during service 
and/or is related to an in-service disease 
or injury, i.e., the in-service complaints 
of ankle pain and diagnoses of right ankle 
sprain and/or muscle strain of the left 
ribcage?

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusions.

7.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Ensure that all 
notification and development action 
required by the VCAA is completed.  

8.  Readjudicate the veteran's claims, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
with respect to any of the claims remains 
adverse to the veteran, he should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




